DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No 2016/0158554 granted to Graig. 
In reference to claim 1, Graig discloses an assessment system for vagus nerve stimulation therapy treatment for congestive heart failure in a subject (electrical signal generator 200 (assessment system) for vagus nerve stimulation therapy treatment for congestive heart failure in a patient (subject), abstract, Fig. 2A, 2B, para. [0046), [0060), [00681), the assessment system comprising: a first interface configured to communicate with a device that delivers a stimulation signal to a vagus nerve of the subject (a exogenous electrical signal interface 222 (first interface) configured to communicate with a signal generation module 284NNS stimulator (device) that delivers an exogenous electrical stimulation signal to a vagus nerve of the patient, Fig. 2A, 2B, para. (0060), (0066), (0071 ), (00721); a second interface configured to capture 
In reference to claim 2, Graig discloses the system of claim 1, wherein the instructions further cause the assessment system to: determine the heart rate dynamics and display the digital ECG signal for a plurality of cycles of stimulation signal delivery, each cycle defined by an ON-period and an OFF-period of the stimulation signal (determine the heart rate dynamics and display the traditional digital electrocardiogram ECG trace 120 signal for a plurality of cycle pulses 302 of exogenous electrical stimulation signal, each cycle pulse 302 defined by a microburst interval (ON-period) and an inter-pulse interval (OFF-period) of the exogenous electrical stimulation signal, para. [0074), [0079)-(0083), (00861); and provide an indication of autonomic engagement of the subject within 20 cycles (provide an indication of vagal evocation (autonomic engagement) of the patient within 20 pulse cycle intervals, para. [0075)-(00801).
In reference to claim 3, Graig discloses the system of claim 2, wherein the instructions cause the assessment system to provide the indication of the autonomic engagement within 10 cycles (wherein the instructions cause the electrical signal generator 200 to provide the indication of the vagal evocation within 10 pulse cycle intervals, para. [0075)-(00801).
In reference to claim 4, Graig discloses the system of claim 3, wherein the instructions cause the assessment system to provide the indication of the autonomic engagement within 5 cycles (wherein the instructions cause the electrical signal generator 200 to provide the indication of the vagal evocation within 5 pulse cycle intervals, para. [0075)-(00801).
In reference to claim 5, Graig discloses the system of claim 4, wherein the instructions cause the assessment system to provide the indication of the autonomic engagement in real-time (wherein the instructions cause the electrical signal generator 200 to provide the indication of the vagal evocation in real-time, para. [0075)-(00801).
In reference to claim 6, Graig discloses the system of claim 1, wherein the instructions cause the assessment system to: record an ECG waveform signal from the captured heart electrical activity and synchronize recording of the ECG waveform signal with a timing of the stimulation signal delivery (record an ECG waveform signal from the captured heart electrical activity and synchronize recording of the ECG waveform signal with a timing of the exogenous electrical stimulation signal delivery, para. [0053), [0054), [0058)-(00611); generate and display a plurality of QRS complexes from the ECG waveform signal (generate and display a plurality of QRS wave portions (QRS complexes) from the digital electrocardiogram ECG trace 120 signal, para. [0053), [0060), [0068), [00691); identify a differential in the QRS complexes between ON-periods in which the stimulation signal is delivered as compared to OFF-periods in which the stimulation signal is not delivered (identify a heart rate variability HRV (differential) in the QRS wave portions 174 between microburst intervals (ON-periods) in which the exogenous electrical stimulation signal is delivered as compared to inter-pulse intervals (OFF-periods) in which the exogenous electrical stimulation signal is not delivered, para. [0058), [00611); and display the differential as indicating autonomic engagement (display the heart rate variability HRV as indicating evoked vagal potential (autonomic engagement), para. [0053), (0060), [0068), [00691).
In reference to claim 7, Graig discloses the system of claim 6, wherein the differential is a comparison of R-R intervals of the QRS complexes for the ON-periods as compared to the OFF-periods (wherein the heart rate variability HRV is a comparison of R-R intervals of the QRS complexes for the microburst intervals as compared to the inter-pulse intervals, para. [0058), [0059), [0075), [01121).
In reference to claim 8, Graig discloses the system of claim 1, wherein the instructions further cause the assessment system to record and display a waveform of the digital ECG signal response in real-time from the heart electrical activity captured by the second interface 
(wherein the instructions further cause the electrical signal generator 200 to record and display a waveform of the digital electrocardiogram ECG trace 120 signal response in real-time from the heart electrical activity captured by the cardiac signal interface 212, para. [0053), [0060). [0065)-(00691); and wherein the displayed real-time heart rate dynamics include at least one of: a real-time heart rate, a first average heart rate for ON-periods in which the stimulation signal is delivered, and a second average heart rate for OFF-periods in which the stimulation signal is not delivered (wherein the displayed real-time heart rate dynamics include at least one of: a real-time heart rate, a first average heart rate for microburst intervals in which the stimulation signal is delivered, a second average heart rate for inter-pulse intervals in which the stimulation signal is not delivered, para. (0068)-(0075), [0081), [00851).
In reference to claim 9, Graig discloses the system of claim 1, wherein the display of the heart rate dynamics and the digital ECG signal can be archived and played back (wherein the display of the heart rate dynamics and the digital ECG signal can be recorded (archived) and played back, para. ([0062], (0063), (0068), [0071]).
In reference to claim 10, Graig discloses the system of claim 1, wherein the first interface communicates an ON-period during which the stimulation signal is being delivered and an OFF-period during which no stimulation signal is being delivered (wherein the exogenous electrical signal interface 222 communicates an microburst interval (ON-period) during which the 
In reference to claim 11, Graig discloses the system of claim 1, wherein the display of the heart rate dynamics and the digital ECG signal is dynamic (wherein the display of the heart rate variability HRV and the traditional digital electrocardiogram ECG trace 120 signal is dynamic, para. (0058)-(0063), (00751).
In reference to claim 13, Graig discloses a titration assessment system for vagus nerve stimulation therapy treatment in a subject (electrical signal generator 200 (titration assessment system) for vagus nerve stimulation therapy treatment in a patient (subject), Fig. 2A, 2B, para. [0046), [0049), [0060), (00681), the assessment system comprising: an ECG cable assembly configured to acquire an ECG signal response in the subject (an cardiac signal interface 212 & sensing electrodes 210A, 210B (ECG cable assembly) configured to acquire an electrocardiogram ECG trace 120 signal response in the patient, Fig. 2A, 2B, para. [0060), [0061), (0069)-(00721); a VNS titration assembly configured to deliver a periodic stimulation signal having ON-periods and OFF-periods (an exogenous electrical signal interface 222 & electrodes 220A and 220B (VNS titration assembly) configured to deliver a periodic stimulation signal having microburst intervals (ON-periods) and inter-pulse intervals (OFF-periods), Fig. 2A, 2B, para. [0060), (0066), (0071), [00721); a data acquisition system coupled to the ECG cable assembly and configured to capture the ECG signal response and detect delivery of the stimulation signal (a CPU 230 (data acquisition system) coupled to the cardiac signal interface 212 & sensing electrodes 210A, 210B and configured to capture the ECG signal response and detect delivery of the stimulation signal, para. [0060)-(0062), [00681); and a processor and a 
In reference to claim 14, Graig discloses the system of claim 13, wherein the VNS titration assembly includes an implantable stimulation device and a wand configured to wirelessly interface with the implantable stimulation device (wherein the electrical signal generator 200 includes an implantable VNS stimulator (implantable stimulation device) and a computer-controlled programming wand 800 configured to wirelessly interface with the implantable VNS stimulator, Fig. 2A, 7, para. [0064), [0074), [02121).
In reference to claim 15, Graig discloses the system of claim 14, wherein the implantable stimulation device includes an implantable cardioverter-defibrillator ICD (wherein the implantable VNS stimulator includes an implantable subcutaneous pacemaker (cardioverter-defibrillator ICD), para. (0007), (0051), (00611).
In reference to claim 16, Graig discloses a method of assessing a vagus nerve stimulation treatment for a subject (method of assessing a vagus nerve stimulation treatment for a patient (subject), abstract, Fig. 2A, 28, para. [0046), [0060], [0068]) comprising: determining heart rate dynamics in an ECG signal response to the vagus nerve stimulation for a plurality of cycles of stimulation signal delivery, each cycle defined by an ON-period and an OFF-period of the stimulation signal (determining heart rate dynamics in an ECG signal response to the vagus nerve stimulation for a plurality of cycles of exogenous electrical stimulation signal delivery, each cycle defined by an microburst interval (ON-period) and an inter-pulse interval (OFF-
In reference to claim 17, Graig discloses the method of claim 16, wherein providing the indication of the autonomic engagement comprises providing the indication of the autonomic engagement within 10 cycles (wherein providing the indication of the vagal evocation comprises providing the indication of the vagal evocation within 10 pulse cycle intervals, para. [0075]-[0080]).
In reference to claim 18, Graig discloses the method of claim 16, wherein providing the indication of the autonomic engagement comprises providing the indication of the autonomic engagement within 5 cycles (wherein providing the indication of the vagal evocation comprises providing the indication of the vagal evocation within 5 pulse cycle intervals, para. [0075]-[0080]).
In reference to claim 19, Graig discloses the method of claim 16, wherein providing the indication of the autonomic engagement comprises providing the indication of the autonomic engagement in real-time (wherein providing the indication of the vagal evocation comprises providing the indication of the vagal evocation in real-time, para. (0068]. [0069], [0075]-(0080]).
In reference to claim 20, Graig discloses the method of claim 16, further comprising: recording an ECG waveform signal from the ECG signal and synchronizing recording of the ECG waveform signal with a timing of the stimulation signal delivery (recording an electrocardiogram ECG waveform signal from the electrocardiogram ECG trace 120 signal and synchronizing recording of the ECG waveform signal with a timing of the exogenous electrical stimulation signal delivery, para. (0053], (0054], [0058]-(0061]); generating and displaying a .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Graig in view of U.S. Patent Application Publication No 2008/0118126 granted to Sakaguchi et al (hereinafter “Sakaguchi”). Graig discloses the system of claim 11. Graig fails to disclose wherein a display playback speed can be controlled. Sakaguchi discloses wherein a display playback speed can be controlled (wherein a display playback speed can be controlled, Fig. 6, para. (0061], (0069], [0088]-(0089]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Graig invention to provide wherein a display playback speed can be controlled, as taught by Sakaguchi, in order to provide the advantages of an EKG or ECG output with greater ease of a user or practitioner to recognize the resultant wave-form details, such as anomalies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792